In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1055 
RENEE D. GUSTAFSON, 
                                                     Plaintiff‐Appellee, 

                                   v. 

WILLIAM ADKINS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 1:11‐cv‐05852 — John Z. Lee, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 17, 2015 — DECIDED OCTOBER 16, 2015 
                  ____________________ 
      
     Before FLAUM, MANION, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  In  May  2007,  defendant‐appellant 
William Adkins, a detective at the Jesse Brown Veterans Af‐
fairs  (“VA”)  Medical  Center  in  Chicago,  installed  a  hidden 
surveillance camera in the ceiling of an office used by female 
officers  as  a  changing  area.  The  camera  captured  images  of 
female  officers  dressing  and  undressing.  VA  personnel  dis‐
covered the covert surveillance equipment during a renova‐
2                                                      No. 15‐1055 

tion  of  the  VA  Medical  Center  in  September  2009,  at  which 
time Renee Gustafson first learned that the camera had cap‐
tured images of her changing from early 2007 through April 
2009. Gustafson filed suit against Adkins on August 24, 2011, 
alleging an unconstitutional search in violation of the Fourth 
Amendment.  Adkins  appeals  the  district  court’s  denial  of 
defendant’s  motion  for  summary  judgment  on  qualified 
immunity grounds. We affirm. 
                            I. Background 
    Renee Gustafson served as a police lieutenant supervisor 
at the Jesse Brown VA Medical Center in Chicago from Sep‐
tember 2007 through April 2009. During this period, William 
Adkins  worked  as  a  detective  for  the  Police  and  Security 
Service at the Medical Center. Adkins reported to the Chief 
of the Police and Security Service, Myron K. Thomas.  
    At all times relevant to the events in question, the Medi‐
cal Center did not house a designated female locker room for 
Police  and  Security  Service  personnel.  Female  officers  used 
an  office,  commonly  referred  to  as  the  “old  supervisors’  of‐
fice,”  to  change  into  and  out  of  their  work  uniforms  before 
and after shifts. The old supervisors’ office was also in active 
use  as  a  supervisors’  office.  From  2007  through  September 
2009,  four  supervisors,  two  female  and  two  male,  had  keys 
to and made use of the old supervisors’ office.  
    Gustafson  attests  that  it  was  common  knowledge  that 
female  personnel  used  the  office  as  a  changing  room.  Ac‐
cording  to  Gustafson,  both  Adkins  and  Thomas  observed 
her and another female officer entering the old supervisors’ 
office in street clothes and exiting in uniform (or vice versa), 
No. 15‐1055                                                                         3 

and  thus  must  have  known  that  the  room  was  used  to 
change into and out of clothing. 
     On  or  around  May  18,  2007,  Chief  Thomas  instructed 
Adkins to install a hidden surveillance camera in the ceiling 
of the old supervisors’ office. Adkins asked why the camera 
was being installed and Thomas explained that surveillance 
was  needed  to  identify  supervisors  who  were  sleeping  in 
that office while on duty. Adkins, who was hesitant to install 
a camera in an area where female supervisors changed their 
clothes,  contacted  two  sources  to  inquire  about  the  legality 
of  the  instruction:  the  VA’s  Office  of  the  Inspector  General 
Investigator  and  Assistant  Chief  Cherrylynn  Seals.  Both 
sources informed Adkins that the use of a surveillance cam‐
era  in  the  old  supervisors’  office  would  be  illegal.1  Adkins 
relayed this information to Chief Thomas and asked whether 
Thomas  had  obtained  authorization  for  placement  of  the 
camera. Thomas told Adkins “not to worry about that” and 
to “just install the surveillance camera.”  
    Later  in  May, Adkins installed  covert video surveillance 
equipment  in  the  ceiling  tiles  of  the  old  supervisors’  office. 
The camera captured images of female officers dressing and 
undressing. These images were sent to Chief Thomas’s office 
for viewing. 
   VA  personnel  discovered  the  covert  surveillance  equip‐
ment during a renovation of the VA Medical Center in Sep‐
tember  2009.  On  September  2,  2009,  Gustafson  learned  that 

                                                 
      1  Under  720  Ill.  Comp.  Stat.  Ann.  §  5/26‐4  (2012),  which  is  entitled 

“Unauthorized  Video  Recording  and  Live  Video  Transmission,”  it  is  a 
crime  to  videotape  any  person  in  a  “locker  room”  or  “changing  room” 
without consent. 
4                                                             No. 15‐1055 

the  surveillance  camera  had  captured  images  of  her  chang‐
ing her clothes in the old supervisors’ office from early 2007 
through April 2009. 
    Gustafson filed suit against defendants Thomas, Adkins, 
and the United States on August 24, 2011. Her complaint al‐
leged  that  Thomas  and  Adkins  performed  an  unconstitu‐
tional search, and that their employer, the United States, tor‐
tiously invaded her privacy. On March 13, 2013, the district 
court dismissed the United States as a defendant because the 
Office  of  Workers’  Compensation  Program  accepted  Gus‐
tafson’s Federal Employees’ Compensation Act claim.  
    The district court denied Thomas and Adkins’s motion to 
dismiss  on  August  27,  2013.  Adkins  then  moved  for  sum‐
mary  judgment  asserting  qualified  immunity  from  Gus‐
tafson’s  claims.2  The  district  court  denied  Adkins’s  motion 
on December 16, 2014. Adkins appeals. 
                                            II. Discussion 
     Adkins appeals the district court’s denial of not only his 
motion for summary judgment based on the defense of qual‐
ified  immunity,  but  also  his  earlier  motion  to  dismiss.  He 
again raises arguments that were unsuccessful at the motion 
to dismiss stage, namely that Gustafson’s Bivens claim is pre‐
cluded by the “comprehensive remedial scheme[s]” laid out 
in  the  Civil  Service  Reform  Act  (“CSRA”)  and  the  Federal 
Employees’ Compensation Act (“FECA”).  
   We review the district court’s denial of the motions. Alt‐
hough Adkins’s appeal arises out of the denial of his motion 

                                                 
      2  Thomas  neither  moved  for  summary  judgment  nor  moved  to  join 

Adkins’s motion. 
No. 15‐1055                                                                    5 

for summary judgment on qualified immunity  grounds, we 
also have jurisdiction to consider the question raised in Ad‐
kins’s  motion  to  dismiss:  whether  Gustafson’s  complaint 
states  a  cause  of  action  cognizable  under  Bivens  v.  Six  Un‐
known  Named  Agents  of Fed.  Bureau of  Narcotics, 403  U.S. 388 
(1971).3  See  Vance  v.  Rumsfeld,  701  F.3d  193,  197–98  (7th  Cir. 
2012)  (en  banc),  cert.  denied,  133  S.  Ct.  2796  (2013)  (holding 
that  the  Court  had  jurisdiction  to  address  the  merits  of 
Bivens claims brought against defendant, even though appel‐
late jurisdiction was based on the district court’s denial of a 
qualified immunity defense to those claims). 
   A. Gustafson’s Bivens Claim Is Not Precluded by Either 
the CSRA or FECA 
    We  first  turn  to  Adkins’s  argument  that  Gustafson’s 
Fourth  Amendment  Bivens  claim  is  precluded  by  the “com‐
prehensive  remedial  scheme[s]”  laid  out  in  the  CSRA  and 
FECA.4 In Schweiker v. Chilicky, the Supreme Court held that 
a Bivens remedy is not available where the design of a gov‐
ernment program indicates that Congress has provided what 
it considers adequate remedial mechanisms for any constitu‐
tional violations that may occur. 487 U.S. 412, 423 (1988). We 
review de novo the district court’s dismissal of Adkins’s mo‐
tion  to  dismiss  pursuant  to  Federal  Rule  of  Civil  Procedure 
                                                 
      3  Bivens was the first time the Supreme Court recognized that a vic‐

tim of a Fourth Amendment violation by federal employees had a non‐
statutory claim for damages. 
      4 As noted by the district court, there are two situations where Bivens 

remedies  are  not  available.  The  first  is  where  Congress  has  designed  a 
comprehensive remedial scheme. The second is when there are “special 
factors”  that  suggest  a  court  should  hesitate  before  authorizing  a  new 
kind of federal litigation. Wilkie v. Robbins, 551 U.S. 537, 550 (2007). 
6                                                          No. 15‐1055 

12(b)(6),  accepting  as  true  all  the  factual  allegations  in  the 
complaint.  Vinson  v.  Vermilion  Cnty.,  776  F.3d  924,  925,  928 
(7th Cir. 2015). 
     1. Gustafson’s Claim is Not Precluded by the CSRA 
    Adkins argues that the CSRA constitutes a “comprehen‐
sive  system”  to  address  prohibited  personnel  practices  re‐
garding  federal  employees,  including  violations  of  federal 
employees’ constitutional rights. He contends that the CSRA 
covers  Gustafson’s  Fourth  Amendment  claim,  and  that  a 
Bivens  remedy  is  therefore  unavailable.  However,  the  plain 
language of the CSRA and the relevant case law reveal that 
Adkins’s conduct is not a “personnel action” within the am‐
bit of the statute. 
    The  CSRA  establishes  a  “framework  for  evaluating  ad‐
verse personnel actions against [federal employees].” United 
States  v.  Fausto,  484  U.S.  439,  443  (1988)  (alteration  in  origi‐
nal)  (citation  and  internal  quotation  marks  omitted).  The 
CSRA  defines  “personnel  action”  for  which  a  claim  under 
the  CSRA  may  be  raised  to  include:  (i)  appointment;  (ii) 
promotion;  (iii)  disciplinary  or  corrective  action;  (iv)  detail, 
transfer, or reassignment; (v) reinstatement; (vi) restoration; 
(vii)  reemployment;  (viii)  performance  evaluation;  (ix)  deci‐
sion  concerning  pay,  benefits,  or  awards;  (x)  decision  to  or‐
der  psychiatric  testing  or  examination;  (xi)  implementation 
or enforcement of any nondisclosure policy, form, or agree‐
ment;  and  (xii)  any  other  significant  change  in  duties,  re‐
sponsibility,  or  working  conditions.  5  U.S.C.  §  2302(a).  The 
CSRA may preempt federal claims that fall within its scope 
even  when  its  remedy  is  not  perceived  as  equally  effective. 
Bagola v. Kindt, 131 F.3d 632, 641 (7th Cir. 1997); see also Col‐
lins  v.  Bender,  195  F.3d  1076,  1079  (9th  Cir.  1999)  (“[T]he 
No. 15‐1055                                                                7 

CSRA  can  preclude  Bivens  actions  even  where  the  CSRA 
does not provide an alternative remedy.”). 
    Under  the  plain  language  of  the  statute,  the  term  “per‐
sonnel  action”  does  not  encompass  Adkins’s  conduct.  Ad‐
kins  claims  that  installing  the  hidden  camera  was  a  “disci‐
plinary  or  corrective  action”  within  the  scope  of  the  CSRA 
because the intent was  to catch  officers sleeping on duty or 
deter  them  from  doing  so.  Yet,  construing  the  facts  in  the 
light  most  favorable  to  Gustafson,  there  is  scant  evidence 
that the camera was put in place for this purpose. Moreover, 
we question why Chief Thomas and Adkins failed to secure 
proper authorization for their purported investigation of of‐
ficers  sleeping  in  the  old  supervisors’  office.  We  also  ques‐
tion  the  need  for  hidden  surveillance  equipment,  if  the  goal 
was to deter officers from sleeping in the office. 
     The case law suggests that Adkins’s conduct is closer to a 
warrantless  search  outside  the  scope  of  the  CSRA  than  a 
“disciplinary  or  corrective  action.”  In  Bush  v.  Lucas,  the  Su‐
preme Court identified actions by supervisors against feder‐
al  employees  that  would  not  be  defined  as  “personnel  ac‐
tions”  under  the  CSRA,  such  as  wiretapping  or  warrantless 
searches.5 462 U.S. 367, 385 n.28 (1983). Various circuit courts 

                                                 
      5 Bush involved an action brought by an aerospace engineer against 

the director of a federal space flight center to recover for an alleged First 
Amendment violation. 462 U.S. at 369–70. The Supreme Court held that 
because  petitioner’s  claims  arose  out  of  an  employment  relationship 
governed  by  “comprehensive  procedural  and  substantive  provisions 
giving  meaningful  remedies  against  the  United  States,”  namely  the 
CSRA, the Court could not provide a new non‐statutory damages reme‐
dy. Id. at 368. However, the Court noted that “certain actions by supervi‐
sors against  federal  employees,  such as  wiretapping  … [or]  warrantless 
8                                                                                      No. 15‐1055 

have  considered  the  distinction  between  CSRA‐precluded 
“personnel  actions”  and  Bivens  claims  that  fall  outside  the 
purview  of  the  CSRA.  For  instance,  in  Orsay  v.  Dep’t  of  Jus‐
tice,  the  Ninth  Circuit  held  that  the  CSRA  precluded  plain‐
tiffs’  complaints  about  the  punishment  imposed  on  an  em‐
ployee because this conduct constituted “disciplinary or cor‐
rective  action.”  289  F.3d  1125,  1131–32  (9th  Cir.  2002),  abro‐
gated on FTCA grounds by Millbrook v. United States, 133 S. Ct. 
1441  (2013).  By  contrast,  the  Ninth  Circuit  determined  that 
aiming  a  loaded  gun  at  employees  did  not  fit  any  of  the 
CSRA’s definitions of “personnel action.” Id. at 1131; see also 
Stewart v. Evans, 275 F.3d 1126, 1130 (D.C. Cir. 2002) (holding 
that an  illegal  search by federal agency  employees of plain‐
tiff’s private documents pertaining to a discrimination com‐
plaint she had filed was not a “personnel action” covered by 
the CSRA); Brock v. United States, 64 F.3d 1421, 1424–25 (9th 
Cir. 1995) (holding that plaintiff’s claims involving rape and 
sexual  assault  did  not  fit  within  the  category  of  “personnel 
action”). We therefore conclude that Adkins’s installation of 
a hidden camera in a female changing area is not a “person‐
nel action” covered by the CSRA.  
      Even  assuming,  arguendo,  that  Adkins’s  conduct  was  a 
“personnel action” under the CSRA, we would still find that 
it  requires  a  judicial  remedy.  We  have  interpreted  Bush  as 
allowing employees to seek a judicial, rather than an admin‐
istrative,  remedy  in  actions  involving  “criminal  and  outra‐
geous  conduct”  by  a  supervisor.  Moon  v.  Phillips,  854  F.2d 
147,  150  (7th  Cir.  1988).  The  installation  of  covert  surveil‐
lance equipment in a changing area used by female officers 
                                                                                                             
searches  …  would  not  be  defined  as  ‘personnel  actions’  within  the 
[CSRA].” Id. at 385 n.28. 
No. 15‐1055                                                                        9 

is  “criminal  and  outrageous”  such  that  we  may  adjudicate 
Gustafson’s Bivens claim.6 At a minimum, Adkins’s conduct 
extends beyond the bounds of “personnel action,” as defined 
by the CSRA, and is thus not precluded by it.  
   As a result, we find that the district court properly reject‐
ed Adkins’s argument that the CSRA precluded Gustafson’s 
Bivens claim at the motion to dismiss stage. 
     2. Gustafson’s Claim is Not Precluded by the FECA 
   Adkins  also  contends  that  Gustafson’s  Bivens  action  is 
precluded  by  the  FECA.  According  to  Adkins,  the  FECA’s 
comprehensive  remedial  scheme  bars  Gustafson’s  Fourth 
Amendment  claim.  We  find  that  the  district  court  properly 
dismissed this argument in the first instance. 
    The  FECA  provides  the  exclusive  remedy  against  “the 
United States or an instrumentality thereof” to compensate a 
federal employee for a work‐related “injury,” defined as “in‐
jury  by  accident  [and]  disease  proximately  caused  by  the 
employment.”  5  U.S.C.  §§  8101(5),  8102(a),  8116(c).  But  the 
statutory  scheme  recognizes  that  a  federal  employee  may 
sue parties other than the United States for work‐related in‐
juries  and  provides  for  an  adjustment  of  benefits  following 
                                                 
     6  Adkins’s  installation  of  the  hidden  camera,  despite  knowing  that 

doing  so  was  illegal,  presents  a  fact  pattern  that  is  more  insidious  than 
the conduct in cases he claims are analogous. See Saul v. United States, 928 
F.2d 829, 834 (9th Cir. 1991) (holding that the CSRA’s definition of “per‐
sonnel  action”  applied  to  supervisors  who  seized  and  opened  federal 
employee’s personal mail at the office); Hill v. Dep’t of Air Force, 884 F.2d 
1318,  1321  (10th  Cir.  1989)  (holding  that  the  CSRA  precluded  a  Bivens 
remedy where a supervisor eavesdropped on a civilian military employ‐
ee’s personal telephone conversations, even though such conduct “is not 
an allegation of a violation of a listed prohibited personnel practice”). 
10                                                         No. 15‐1055 

recovery  from  such  parties.  5  U.S.C.  §  8132.  Various  circuit 
courts have concluded that the FECA does not bar a federal 
employee’s  suit  against  individual  co‐employees.  See,  e.g., 
Salazar  v.  Ballesteros,  17  F.  App’x  129,  130–31  (4th  Cir.  2001) 
(holding  that  FECA  does  not  prohibit  suits  against  fellow 
employees  (citing  Allman  v.  Hanley,  302  F.2d  559,  563  (5th 
Cir. 1962))); Heathcoat v. Potts, 790 F.2d 1540, 1543 (11th Cir. 
1986) (following Allman, and noting that FECA “is silent on 
the matter of co‐employee suits”); Bates v. Harp, 573 F.2d 930, 
935  (6th  Cir.  1978)  (holding  that  “[e]ven  though  we  are  not 
persuaded  that  co‐employee  suits  are  advisable  as  a  matter 
of policy, in light of the overwhelming authority in support 
of  such  suits,  absent  an  explicit  statutory  bar,  we  feel  con‐
strained to follow the holding of Allman ….”);  Davis  v.  Har‐
rod, 407 F.2d 1280, 1282 n.2 (D.C. Cir. 1969) (noting that un‐
der the FECA appellant could sue her co‐employee, but not 
her employer).  
    Given  the  FECA’s  silence  on  the  matter  of  co‐employee 
suits,  and  the  fact  that  the  illegal  installation  of  covert  sur‐
veillance equipment  that resulted in Gustafson’s alleged in‐
juries is not easily characterized as an “injury by accident” or 
a  “disease  proximately  caused  by  employment,”  we  agree 
with  the  district  court  that  the  FECA  does  not  bar  Gus‐
tafson’s Bivens claim against Adkins. 
      B. Adkins is Not Entitled to Qualified Immunity  
    Adkins  also  argues  that  the  district  court  erred  in  deny‐
ing his motion for summary judgment based on the defense 
of qualified immunity. Specifically, he claims that his actions 
did  not  violate  a  clearly  established  constitutional  right  of 
which  a  reasonable  law  enforcement  officer  in  his  position 
would  have  known.  We  review  de  novo  the  district  court’s 
No. 15‐1055                                                                       11 

denial of summary judgment ruling on qualified immunity, 
construing the facts in the light most favorable to Gustafson. 
Rabin v. Flynn, 725 F.3d 628, 631–32 (7th Cir. 2013). 
    The  doctrine  of  qualified  immunity  “‘protects  govern‐
ment  officials  from  liability  for  civil  damages  when  their 
conduct does not violate clearly established statutory or con‐
stitutional  rights  of  which  a  reasonable  person  would  have 
known.’”  Id.  at  632  (quoting  Humphries  v.  Milwaukee  Cnty., 
702  F.3d  1003,  1006  (7th  Cir.  2012)).  In  considering  whether 
Adkins  can  invoke  the  defense  of  qualified  immunity,  we 
must inquire: “(1) whether the facts, taken in the light most 
favorable to the plaintiff, show that the defendant violated a 
constitutional right; and (2) whether that constitutional right 
was clearly established at the time of the alleged violation.” 
Hernandez v. Cook Cnty. Sheriff’s Office, 634 F.3d 906, 914 (7th 
Cir.  2011)  (citation  and  internal  quotation  marks  omitted). 
“To be clearly established at the time of the challenged con‐
duct, the right’s contours must be sufficiently clear that eve‐
ry reasonable official would have understood that what he is 
doing  violates  that  right,  and  existing  precedent  must  have 
placed  the  statutory  or  constitutional  question  beyond  de‐
bate.” Rabin, 725 F.3d at 632 (quoting Humphries, 702 F.3d at 
1006)  (internal  quotation  marks  omitted).  We  have  jurisdic‐
tion to consider appeals from denials of qualified immunity 
where the denial is based on an issue of law.7 Id. 

                                                 
      7  “[I]nstant  appeal  is  not  available  …  when  the  district  court  deter‐

mines that factual issues genuinely in dispute preclude summary adjudi‐
cation.” Ortiz v. Jordan, 562 U.S. 180, 188 (2011) (quoting Johnson v. Jones, 
515 U.S. 304, 313 (1995)); see also Gutierrez v. Kermon, 722 F.3d 1003, 1009 
(7th Cir. 2013) (“[W]e do not have jurisdiction to review an order deny‐
ing  qualified immunity  on  summary  judgment  if  the  issue  on  appeal is 
12                                                                                     No. 15‐1055 

    Adkins contests the district court’s finding as to the sec‐
ond  Hernandez  inquiry:  that  Gustafson’s  constitutional  right 
was  clearly  established  at  the  time  of  the  alleged  violation. 
Adkins argues that the district court erred in concluding that 
there existed, at the time he installed the covert surveillance 
equipment,  a  clearly  established  constitutional  right  of 
which  a  reasonable  official  in  his  position  would  have 
known. Adkins relies primarily on O’Connor v. Ortega, a case 
that involved a state hospital employee’s claim that authori‐
ties improperly searched and seized personal items from his 
office. 480 U.S. 709 (1987). The case centered on whether the 
employee had a reasonable expectation of privacy in his of‐
fice,  as  well  as  on  the  appropriate  Fourth  Amendment 
standard for a search conducted by a public employer in ar‐
eas  in  which  an  employee  has  a  reasonable  expectation  of 
privacy.  Id.  at  711–12.  The  Court  was  divided  on  the  out‐
come.  In  Shields  v.  Burge,  we  interpreted  the  O’Connor 
Court’s plurality opinion: 
            [A]  work‐related  “workplace”  search  is  lawful 
            if the search is “reasonable [ ] under all the cir‐
            cumstances.”  The  plurality  explained  that  a 
            search  is  reasonable  if  it  is  “justified  at  its  in‐
            ception”  and  if  it  is  “reasonably  related  in 
            scope  to  the  circumstances”  that  justified  it.  A 
            workplace  search  to  investigate  work‐related 
            misconduct ordinarily is “justified at its incep‐
            tion”  if  reasonable  grounds  exist  to  suspect 
                                                                                                             
whether  the  record  contains  sufficient  evidence  to  create  a  ‘genuine’  is‐
sue of material fact.”). For this reason, we do not consider Adkins’s claim 
that the district court erred in finding a factual dispute precluding sum‐
mary judgment. We lack jurisdiction to address this issue. 
No. 15‐1055                                                         13 

       that  the  search  will  turn  up  evidence  of  the 
       employee’s misconduct.  
874 F.2d 1201, 1203 (7th Cir. 1989) (internal citations omitted) 
(quoting  O’Connor,  480  U.S.  at  725–26).  By  contrast,  Justice 
Scalia  wrote  in  a  concurring  opinion  that  he  “would  hold 
that government searches to retrieve work‐related materials 
or  to  investigate  violations  of  workplace  rules—searches  of 
the  sort  that  are  regarded  as  reasonable  and  normal  in  the 
private‐employer  context—do  not  violate  the  Fourth 
Amendment.”  O’Connor,  480  U.S.  at  732  (Scalia,  J.,  concur‐
ring). 
    Adkins  argues  that  O’Connor  did  not  produce  a  settled 
analytical  framework  for  when  a  search  violates  the  Fourth 
Amendment.  For  this  reason,  he  contends  that  his  conduct 
did  not  violate  a  clearly  established  constitutional  right.  He 
emphasizes  that  there  was  “no  opinion  of  the  Court”  in 
O’Connor  because  the  judgment  was  delivered  by  a  four‐
justice plurality. He also cites City of Ontario v. Quon, for the 
proposition that the scope of an employee’s Fourth Amend‐
ment  rights  is  unclear. 560  U.S. 746, 757  (2010)  (“In the two 
decades since O’Connor … the threshold test for determining 
the  scope  of  an  employee’s  Fourth  Amendment  rights  has 
not been clarified further.”).  
    We find that the relevant case law does not support Ad‐
kins’s  contention.  “[T]o  determine  if  a  right  was  clearly  es‐
tablished at the time of the violation, we look first to control‐
ling precedent on  the  issue from the Supreme Court and to 
precedent from this Circuit.” Estate of Escobedo v. Bender, 600 
F.3d  770,  781  (7th  Cir.  2010).  Both  the  Supreme  Court  and 
this Court have long held that a controlling holding may be 
gleaned  from  a  plurality  opinion.  Ben’s  Bar,  Inc.  v.  Vill.  of 
14                                                      No. 15‐1055 

Somerset, 316 F.3d 702, 719 (7th Cir. 2003) (“Because the plu‐
rality’s  decision  offers  the  narrowest  ground  for  the  Su‐
preme Court’s holding … we find the reasoning of that opin‐
ion to be controlling” (citing Marks v. United States, 430 U.S. 
188,  193  (1977))).  The  O’Connor  plurality  test  is  narrower 
than Justice Scalia’s test and is, therefore, the Court’s “least‐
common‐denominator holding.” Shields, 874 F.2d at 1204.  
    More  to  the  point,  we  have  already  held  that  the 
O’Connor  plurality  opinion  controls  because  Justice  Scalia 
did  not  articulate  a  different  standard  than  the  plurality’s 
reasonableness test. Id. at 1203–04. In Shields, we articulated 
the  governing  legal  standard:  “The  essential  principle  that 
[O’Connor]  teaches  is  that  an  employer’s  workplace  search 
must  be  reasonable.  Reasonableness  depends  upon  the  cir‐
cumstances presented in a given situation and upon balanc‐
ing  the  public,  governmental,  and  private  interests  at  stake 
in  that  situation.”  Id.  at  1204.  Accordingly,  the  Supreme 
Court  and  this  Circuit  had  clearly  established  the  right  of 
employees  to  be  free  from  unreasonable  employer  searches 
by the time Adkins installed the hidden surveillance equip‐
ment in 2007. 
    Adkins  also  claims  that  Gustafson  failed  to  satisfy  her 
burden of setting forth “existing precedent [that] placed the 
statutory  or  constitutional  question  beyond  debate.”  Rabin, 
725 F.3d at 632 (citation and internal quotation marks omit‐
ted).  The  Supreme  Court  has  made  clear  that  where  broad 
and  general  constitutional  standards  are  concerned,  the  in‐
quiry normally requires identification of factually analogous 
case  law.  See  Brosseau  v.  Haugen,  543  U.S.  194,  199  (2004). 
However,  a  broad  constitutional  test,  such  as  the  O’Connor 
plurality’s  reasonableness  test,  is  sufficient  to  clearly  estab‐
No. 15‐1055                                                        15 

lish  the  law  “in  an  obvious  case  …  even  without  a  body  of 
relevant  case  law.”  Id.  Because  this  is  an  obvious  case  that 
presents a flagrant Fourth Amendment violation, identifica‐
tion of a body of relevant case law is unnecessary.  
   In  sum,  we  find  that  O’Connor  clearly  established  the 
contours  of  the  Fourth  Amendment  violation  Gustafson  al‐
leges. Therefore, the district court properly denied Adkins’s 
motion for summary judgment on the basis of qualified im‐
munity. 
                            III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.